Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Independent claim 12 recites a “computer program,” which is not comprehensively defined by the specification.  The broadest reasonable interpretation of a claim drawn to a computer program covers software per se in view of the ordinary and customary meaning of computer program, particularly when the specification is silent.  Software per se is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 20180191988 A1) in view of Nomamoto et al. (US 20180253874 A1)



	In regards to claim 1, Takahashi teaches, A production management supporting system, comprising: (See Abstract)
an interface portion including one or more interfaces; (See fig. 1, display unit 111, 7, paragraph 33)
a storing portion including one or more memories, the storing portion storing management information that includes information as a past record which shows, for each product loaded in a production system in which a plurality of different models of products are loaded and … an execution time of each of the steps; and (See fig. 1, storage unit 120 including log db 121, camera definition table 122, and image db 123, and fig. 4. Also see paragraphs 35-37, the storage unit 120 stores the information used for operation of the control unit 130… The log DB 121 is the database that stores logs during each manufacturing process for the product that is manufactured by conducting manufacturing through a plurality of processes in order. Specifically, the log DB 121 stores, as logs, the start time and the end time of manufacturing during each process for each product on the basis of log data. FIG. 4 is a diagram that illustrates an example of the log DB. As illustrated in FIG. 4, the log DB 121 contains items "product number", "start time", "end time" of each process, and the like. For example, the log DB 121 stores one record for each product.)
a processor portion coupled to the interface portion and to the storing portion, (See fig. 1, operating unit 112, control unit 130, paragraphs 34, 43) wherein the processor portion displays at least one of a first holistic chart and a second holistic chart on the basis of the management information, (See fig. 3, paragraphs 30, 45, 47, chart shown is claimed “first holistic chart”. Claim requires disclosure of just one of the charts, at minimum)
the first holistic chart is a user interface which has a time axis that is an axis corresponding to time and in which display objects that each show a feature value of production situation of a product during a display target period on a per predetermined unit basis are arranged, (See fig. 3, 7, paragraphs 30, 45, 47, as shown in fig. 7, y axis is the time axis, and x axis relates to each step of process.)
in … the first holistic chart, a display object corresponding to a feature value satisfying a condition is subjected to accentuated display, (See fig. 3, paragraph 30, for the timeline graph illustrated in FIG. 3, for example, a threshold is previously set to determine the abnormal value for each process on the basis of the average value, standard value, or the like, of the operating time during each process, and the trace graph in the area where a failure has occurred is highlighted on a per process basis… In the example of FIG. 3, highlighted abnormal areas are an area 11 that corresponds to the process B on the trace graph for a certain product and an area 12 that corresponds to the process E. Also, as shown in fig. 9-11, selection causes accentuated display)
the processor portion selects at least one of a model and a step with respect to one of the first holistic chart and the second holistic chart, and the processor portion displays, on the basis of the management information, step element information including at least one of information related to one or more step elements of one or more steps belonging to the selected model and information related to one or more step elements of the selected one or more steps.  (See fig. 9-10 and paragraph 88-90, when 
In Takahashi, display object corresponding to a feature value satisfying a condition is highlighted/accentuated in the first chart however does not disclose second chart and further disclose a portion of the second chart being highlighted when the condition is satisfied. In other words, Takahashi does not specifically teach, in… the second holistic chart, a display object … satisfying a condition is subjected to accentuated display, a sequential order of two or more of a plurality of steps is different depending on the model, the second holistic chart is a user interface which shows a relationship between the plurality of steps with respect to a flow of the plurality of different models of products and in which display 77 6136678-1HITACHI4-411900154US01objects for respective steps and display objects for respective inter-step ranges are arranged, 
However, Nomamoto further teaches, a sequential order of two or more of a plurality of steps is different depending on the model, (See figs. 3-5, paragraph 43, 71, step order route has many varieties as shown in manufacture route screen for each LOT/ID)
the second holistic chart is a user interface which shows a relationship between the plurality of steps with respect to a flow of the plurality of different models of products and in which display 77 6136678-1HITACHI4-411900154US01objects for respective steps and display objects for respective inter-step ranges are arranged, (See fig. 3-5, paragraphs 66, 71, 76, manufacturing route screen showing relationship between the plurality of steps with respect to flow of the plurality of different models of products (i.e. especially see fig. 5, screen 520) and display objects (i.e. CZ1, CZ2, HBO, E1, E2, E3, 1, 2, 3, etc,…) and its inter-step ranges (i.e. line segment) are arranged)
in… the second holistic chart, a display object … satisfying a condition is subjected to accentuated display, (See fig. 3-5, paragraphs 66, 71, 76, highlighted R1 and R2, or thickness difference in second chart (i.e. manufacturing route screen) based on highlighting/selection performed in first chart (i.e. sequential line graph))
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Takahashi to further comprise system taught by Nomamoto because by having concurrent display of two charts (i.e. fig. 3, chart 320 and 310), it is easier to visualize influences of the manufacturing route on productivity from the timeline especially when plurality of manufacturing facilities are included in one step/process (paragraph 9).

In regards to claim 2, Takahashi-Nomamoto teaches the production management supporting system according to claim 1, wherein the processor portion displays both the first holistic chart and the second holistic chart. (See Nomamoto fig. 3-

In regards to claim 3, Takahashi-Nomamoto teaches the production management supporting system according to claim 2, wherein the second holistic chart is a graph in which a display object for each step is set as a node and a display object for each inter-step range is set as an edge. (See Nomamoto figs. 3-5, although Nomamoto does not explicitly mention “node” and “edge”, manufacturing route screen has objects acting similar as node (i.e. CZ1, CZ2, E1, E2, etc.) and line segment (e.g. edge) connecting these objects (i.e. R1, R2, see paragraph 71))


In regards to claim 6, Takahashi-Nomamoto teaches the production management supporting system according to claim 2, wherein the first holistic chart is a lead time holistic chart including a line showing an actual lead time for each product. (See Takahashi fig. 3, each line corresponding to different product)

In regards to claim 10, Takahashi-Nomamoto teaches the production management supporting system according to claim 2, wherein the processor portion: selects a model for one of the first holistic chart and the second holistic chart, changes a display of the first holistic chart to a display corresponding to the selected model, and changes a display of the second holistic chart to a display in which a display mode of display objects for models other than the selected model is lighter than a display mode corresponding to the selected model, (See Nomamoto fig. 3-5, paragraphs 66, 71, 76, highlighted R1 and R2, or thickness difference in second chart (i.e. manufacturing route screen) based on highlighting/selection performed in first chart (i.e. sequential line graph). Also in paragraph 66, the sequential line graph 330 to which mouseover is performed, among the sequential line graphs displayed on the timeline screen 310, is highlighted)
receives a selection for display related to a step element for one of the first holistic chart and the second holistic chart after the change, and displays, when receiving the selection, step element information including information related to one or more step elements 816136678-1HITACHI4-411900154US01 of one or more processes belonging to the selection on the basis of the management information. (See Takihashi fig. 9-10 and paragraph 88-90, when a left click operation is performed while the cursor 27 is pointing the area 12 that is an abnormal area, reproduction of the moving image of the process E, which is related to the area 12, is started at time t.sub.4, which is the start time of the area 12. Also see paragraphs 91-94 and figs. 11-12, after a right click operation is performed while the cursor 27 is pointing the area 12 that is an abnormal area, a context menu 52 is displayed… A comparative-reproduction window 53 illustrated in FIG. 12 includes an area 54 that displays the moving image that is a comparison target and an area 55 that displays the moving image of the selected area. If the average value is selected from the context menu 52 on the display screen 51 of FIG. 11,)



Claims 11-12 are similar in scope to claim 1, therefore, they are rejected under similar rationale as set forth above.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 20180191988 A1) in view of Nomamoto et al. (US 20180253874 A1), and further in view of Nagahara et al. (US 20150081263 A1) 


In regards to claim 4, Takahashi-Nomamoto teaches the production management supporting system according to claim 3, wherein the graph is a directed graph, (See manufacturing route screen of Nomamoto fig. 5)  
Takahashi-Nomamoto does not specifically teach, and in at least one inter-step range, when there is a model for which a product flows from a first step to a second step and a model for which a product flows from the second step to the first step, the second holistic chart includes both a display object serving as an edge extending from the first step to the second step and a display object serving as an edge extending from the second step to the first step. 
	However, Nagahara further teaches, and in at least one inter-step range, when there is a model for which a product flows from a first step to a second step and a model for which a product flows from the second step to the first step, the second holistic chart includes both a display object serving as an edge extending from the first step to the second step and a display object serving as an edge extending from the second step to the first step. (See fig. 22, paragraphs 32, 61, 63, 65, directed graph showing nodes/edges and arrow shown in fig. 22 indicating reverse/loop step (i.e. step 4 to 5 and back to step 5 to 4).)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Takahashi-Nomamoto to further comprise system taught by Nagahara because a user of the apparatus can execute an accurate production simulation in a short time by utilizing parallel computation (abstract, paragraph 7). Also, providing step effect relationship graph allows one to figure out the way to provide production line more faster and efficient.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 20180191988 A1) in view of Nomamoto et al. (US 20180253874 A1), and further in view of Nomamoto et al. (US 20180268580 A1), hereinafter “Nomamoto 2”


In regards to claim 5, Takahashi-Nomamoto teaches the production management supporting system according to claim 2.
Takahashi-Nomamoto does not specifically teach, wherein the first holistic chart is a retention holistic chart that is a heat map having a time axis and corresponding to a retention number at each time for each step.
 wherein the first holistic chart is a retention holistic chart that is a heat map having a time axis and corresponding to a retention number at each time for each step. (See fig. 7, paragraph 87, the degree of the number of actually filled plastic boards with respect to the maximum number of plastic boards that can be filled in one manufacturing process in respective manufacturing facilities is displayed as a filling factor on each histogram. On the operating status screen 720 illustrated in FIG. 7, the filling factor is expressed by fill of a heat map of the histogram. That is, in the example of the operating status screen 720 illustrated in FIG. 7, as the filling factor decreases, the fill of the histogram approaches to "white", and as the filling factor increases, the fill of the histogram approaches to "black")
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Takahashi-Nomamoto to further comprise system taught by Nomamoto 2 because utilization of histogram allows one to easily view how long the process took in relation to similar process from other facility, thus improving user gathering of data for further improvement in efficiency of production line. 


Claim 7-9 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 20180191988 A1) in view of Nomamoto et al. (US 20180253874 A1), in view of Nomamoto et al. (US 20180268580 A1), hereinafter “Nomamoto 2”, and further in view of Cervelli et al. (US 10861203 B1)


In regards to claim 7, Takahashi-Nomamoto teaches the production management supporting system according to claim 2, wherein the processor portion: receives a selection as to whether to survey the production situation in the production system in one of a time view and a product view, displays, when selection of the product view is received, a lead time holistic chart including a line showing an actual lead time for each product as the first holistic chart.   (See Takahashi figs. 7-12, camera view on the right side and lead time chart on the left side to survey the production situation.)
Takahashi-Nomamoto does not specifically teach, displays, when selection of the time view is received, a retention holistic chart that is a heat map having a time axis and corresponding to a retention number at each time for each step as the first holistic chart, 
However, Nomamoto 2 further teaches, displays, when selection of the time view is received, a retention holistic chart that is a heat map having a time axis and corresponding to a retention number at each time for each step as the first holistic chart,  (See fig. 7, paragraph 87, the degree of the number of actually filled plastic boards with respect to the maximum number of plastic boards that can be filled in one manufacturing process in respective manufacturing facilities is displayed as a filling factor on each histogram. On the operating status screen 720 illustrated in FIG. 7, the filling factor is expressed by fill of a heat map of the histogram. That is, in the example of the operating status screen 720 illustrated in FIG. 7, as the filling factor decreases, 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Takahashi-Nomamoto to further comprise system taught by Nomamoto 2 because utilization of histogram allows one to easily view how long the process took in relation to similar process from other facility, thus improving user gathering of data for further improvement in efficiency of production line. 
Takahashi-Nomamoto-Nomamoto 2 teaches displaying of retention chart with heat map and lead time chart to survey the production situation however is not clear as to how they got to the chart view. Although Examiner believes some selection must have been made to view these charts in Takahashi-Nomamoto-Nomamoto 2, Examiner still relies on Cervelli as the next prior art that teaches said feature (col. 10, lines 38-40, fig. 1, user can select one of the plurality type of chart available and drag and drop the chart to main panel for viewing) 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Takahashi-Nomamoto-Nomamoto 2 to further comprise system taught by Cervelli because user can customize main panel view including charts/graphs that user wishes to see, therefore improving user experience.

In regards to claim 8, Takahashi-Nomamoto-Nomamoto 2-Cervelli teaches the production management supporting system according to claim 7, wherein the step element information displayed through the retention holistic chart includes a heat map having a time axis and corresponding to a retention number at each time for each of the one or more step elements, and the step element information displayed through the lead time holistic chart includes a chart having a time axis and including a line showing a time actually taken in the step element for each of the one or more step elements. (See Nomamoto fig. 7, paragraph 87, heat map of histogram is displayed having time axis. See Takahashi fig. 9-10 and paragraph 88-90, when a left click operation is performed while the cursor 27 is pointing the area 12 that is an abnormal area, reproduction of the moving image of the process E, which is related to the area 12, is started at time t.sub.4, which is the start time of the area 12. Also see paragraphs 91-94 and figs. 11-12, after a right click operation is performed while the cursor 27 is pointing the area 12 that is an abnormal area, a context menu 52 is displayed… A comparative-reproduction window 53 illustrated in FIG. 12 includes an area 54 that displays the moving image that is a comparison target and an area 55 that displays the moving image of the selected area. If the average value is selected from the context menu 52 on the display screen 51 of FIG. 11,)

In regards to claim 9, Takahashi-Nomamoto-Nomamoto 2-Cervelli teaches the production management supporting system according to claim 8, wherein each of the step element information displayed through the retention holistic chart and the step element information displayed through the lead time holistic chart include at least one of a graph showing a relationship between the one or more step elements (See Nomamoto fig. 3-5, manufacturing route screen. Also see Takahashi fig. 10, claim is not  and a Gantt chart showing work situation of the one or more step elements.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JUSTIN S LEE/Primary Examiner, Art Unit 2177